Citation Nr: 0948570	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  07-00 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen the Veteran's claim for entitlement to 
service connection for surgical residuals of cholesteatoma, 
right ear, and if so, entitlement to service connection for 
cholesteatoma, right ear.

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss.

3.  Entitlement to an effective date prior to July 8, 2003, 
for the award of service connection for bilateral hearing 
loss.

4.  Entitlement to an effective date prior to July 8, 2003, 
for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from February 
1958 to August 1958, and on active duty from October 1961 to 
August 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

Although the Veteran appealed all issues denied in the 
January 2007 statement of the case (SOC), he specifically 
noted his intention to withdraw his appeal for entitlement to 
a rating in excess of 10 percent for tinnitus.  See VA Form 
9, January 2007.  As such, this issue is not currently before 
the Board.

Regarding the issue of entitlement to a rating in excess of 
10 percent for bilateral hearing loss, the Board has 
construed the Veteran's claim for an increase in November 
2005 as a notice of disagreement (NOD) to the March 2005 
rating decision.  Also, the Board has construed the January 
2008 Statement of Accredited Representative, which 
specifically challenged the current 10 percent rating, as a 
formal appeal following the issuance of the September 2007 
SOC.  See Servello v. Derwinski, 3 Vet. App. 196, 198- 200 
(1992); see also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) 
[noting that VA must liberally construe all documents filed 
by a claimant in order to determine, or even to infer, what 
claims have been filed].

The issue of entitlement to service connection for 
cholesteatoma, right ear, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed June 2002 rating decision, the RO denied 
the Veteran's claim for entitlement to service connection for 
surgical residuals of cholesteatoma.

2.  Evidence received since the June 2002 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for entitlement to service connection for surgical 
residuals of cholesteatoma, right ear.

3.  The Veteran has, at worst, Level VI acuity in the right 
ear, and Level II in the left ear.

4.  Service connection for left ear hearing loss was most 
recently denied by the Board in a September 1986 decision.

5.  Service connection for right ear hearing loss and 
tinnitus were denied by the RO via a June 2002 rating 
decision.  

6.  The Veteran did not appeal the June 2002 rating decision; 
this determination became final after one year.

7.  The Veteran's claim to reopen the previously-denied claim 
for entitlement to service connection for bilateral hearing 
loss and tinnitus was received in July 2003.

8.  Prior to July 8, 2003, there were no pending, 
unadjudicated requests to reopen his claims for service 
connection for either hearing loss or tinnitus.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision, which denied service 
connection for surgical residuals of cholesteatoma, right 
ear, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008), 
38 C.F.R. § 20.300 (2009).

2.  Evidence received subsequent to the June 2002 decision, 
with respect to service connection for surgical residuals of 
cholesteatoma, right ear, is new and material; the claim for 
service connection for surgical residuals of cholesteatoma, 
right ear, is therefore reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2008), 38 C.F.R. § 3.156 (2009).

3.  The criteria for an initial rating in excess of 10 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5013A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.383, 4.85, 4.86, Diagnostic Code 6100 (2009).

4.  The criteria for assignment of an effective date prior to 
July 8, 2003, for the grant of service connection for hearing 
loss, are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2009).

5. The criteria for assignment of an effective date prior to 
July 8, 2003, for the grant of service connection for 
tinnitus, are not met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a) (2009).  

There has been a significant change in the law with the 
enactment of VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
appellant's application to reopen his claim for entitlement 
to service connection for surgical residuals of 
cholesteatoma, right ear, is being granted to the extent that 
it is being reopened.  As such, any deficiencies with regard 
to VCAA are harmless and non-prejudicial.

Further, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id 
at 490-91.  Although VA has not supplied the claimant with 
specific VCAA notice with respect to the Veteran's earlier 
effective date claims, VA's duty to notify in this case has 
been satisfied.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim.  The 
Board notes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008, and several portions of the 
revisions are pertinent to the claim at issue.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.

As to the Veteran's claim for a disability rating in excess 
of 10 percent for bilateral hearing loss, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  A letter dated in November 2003, prior 
to the initial adjudication of his claim for an increased 
rating, informed the Veteran of the information necessary to 
substantiate his claim.  He was also informed of the evidence 
VA would seek on her behalf and the evidence she was expected 
to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  As to the issue of 
higher initial disability ratings, an increased rating is a 
"downstream" issue.  Once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated.  Sutton v. Nicholson, 20 Vet. 
App. 419 (2006) (citing Dingess).  This initial letter did 
not inform him of the information necessary to establish an 
effective date or disability rating.  However, an additional 
notice letter, issued in March 2006, informed the Veteran of 
the manner in which VA assigns initial ratings and effective 
dates.  See Dingess/Hartman v. Nicholson.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2009).

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

Regarding the Veteran's claim for a higher rating for his 
hearing loss, the duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the Veteran.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991).  In addition, where the evidence of record 
does not reflect the current state of the Veteran's 
disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).  In this case, the Veteran was afforded a 
VA examination in March 2006.  To that end, when VA 
undertakes to provide a VA examination, it must ensure that 
the examination is adequate.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  
During the course of the appeal, Compensation and Pension 
(C&P) hearing examination worksheets were revised to include 
a discussion of the effect of the Veteran's hearing loss 
disability on occupational functioning and daily activities.  
See Revised Disability Examination Worksheets, Fast Letter 
07-10 (Dep't of Veterans Affairs Veterans, Apr. 24, 2007); 
see also 38 C.F.R. § 4.10 (2009).  In Martinak v. Nicholson, 
21 Vet. App. 447 (2007) the Court held that in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report. Martinak, 21 Vet. App. 
at 455.  

In this case, the March 2006 VA examination report does not 
note any particular complaints the Veteran had as to the 
effect of his hearing loss on his daily activities and 
occupation.  However, in Martinak, the Court noted that even 
if an audiologist's description of the functional effects of 
the Veteran's hearing disability was somehow defective, the 
Veteran bears the burden of demonstrating any prejudice 
caused by a deficiency in the examination.  Further, there is 
no objective evidence indicating that there has been a 
material change in the severity of the Veteran's hearing loss 
since he was last examined.  See 38 C.F.R. § 3.327(a) (2009).  
Although the Veteran's representative requested a remand 
because the examination is "out of date" and "does not 
show a current disability picture" (see Brief, November 
2009, p. 2), the duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.   For these reasons, an additional VA examination is 
not necessary in this case in order to adjudicate his claim 
for an increased evaluation for hearing loss.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. New and Material Evidence

The RO originally considered and denied the Veteran's claim 
for service connection for surgical residuals of 
cholesteatoma, right ear, in August 1984.  At that time, his 
claim was denied due to the fact that the Veteran's right ear 
condition was present upon enlistment, and because 
aggravation of a preexisting disorder had not been 
demonstrated during his period of active duty.  That decision 
was upheld by the Board in December 1985, on the basis that a 
right ear disorder was clinically demonstrated prior to 
active duty, without an increase in pathology during his 
period of active service, and that a right cholesteatoma was 
first demonstrated in 1984.  In June 2002, the Veteran's new 
and material evidence claim was denied by the RO.  The RO 
found that the evidence of record did not demonstrate that 
current residuals of right ear cholesteatoma surgery were 
linked to the Veteran's period of active service.  The 
Veteran did not perfect an appeal.  Therefore, the June 2002 
rating decision is final.  See 38 U.S.C.A. § 7105.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2009).  The Court held that, in order to prevail on the 
issue of service connection on the merits, there must be 
medical evidence of (1) a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2009).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
Veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  
The evidence must be both new and material; if the evidence 
is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312 
(1999).  If the Board determines that the evidence submitted 
is new and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  See Justus 
v. Principi, 3 Vet. App. at 512.

Evidence of record at the time of the most recent final 
decision, in June 2002, included service treatment records, 
VA outpatient treatment reports, and a December 1983 surgical 
report.  Since the prior final denial, new evidence has been 
added to his claims file.   The Veteran's file now contains 
additional VA treatment reports, a January 2005 VA 
examination, a March 2005 VA addendum opinion, VA 
examinations conducted in March 2006 and April 2007, a lay 
statement from the Veteran's brother, and a November 2005 
decision review officer (DRO) hearing transcript.

As noted above, the Veteran's claim for service connection 
was denied in June 2002 because evidence of record did not 
demonstrate that current residuals of right ear cholesteatoma 
surgery were linked to the Veteran's period of active 
service.  However, new evidence of record includes a January 
2005 VA examination report in which the examiner noted that 
the Veteran had a "conductive component," right side, which 
is due to his cholesteatoma surgery.  The examiner went on to 
state that, "Certainly, I think this sounds like it first 
may have developed in the service, though I do not have those 
particular service encounters detailed.  He certainly did 
have cholesteatoma diagnosed 20 years later."  

When asked by the RO to clarify that opinion, the examiner 
submitted an addendum in March 2005 stating that the 
conductive component was not clearly related to his military 
service experience.  Although this addendum opinion was 
relied upon by the RO to deny service connection for surgical 
residuals of cholesteatoma, right ear, the Board notes that 
this is not the proper standard.  Instead, the examiner 
should have rendered an opinion as to whether it was at least 
as likely as not that surgical residuals of cholesteatoma, 
right ear, were incurred in or aggravated by the Veteran's 
period of active service.

The Board notes that an April 2007 VA examiner stated that 
there were no signs of recurrent cholesteatoma.  It was 
further noted that the Veteran was evaluated for bilateral 
ear issues during his period of active service, which 
included ruptured ear drums and fungal infections, 
bilaterally.  He further opined that the surgical removal of 
a cholesteatoma, in 1983, could have formed due to the 
chronic perforations and infections.

While residuals of the surgical removal of a cholesteatoma 
were not observed in April  2007, a VA outpatient report from 
February 2007 noted a longstanding history of treatment for 
chronic ear disease, with a history of cholesteatoma.  The 
examiner noted the Veteran's 1983 surgery, and further 
reported that a recent examination possibly revealed low 
grade hydrops.  The Veteran described 3-4 attacks of vertigo 
per day, without nausea, a drop in hearing, or tinnitus.

Finally, a lay statement received in July 2004, authored by 
the Veteran's brother, stated that he served alongside the 
Veteran in the National Guard.  He further stated that it was 
he, and not his brother, who had preexisting chronic ear 
conditions, and that the Veteran did not have ear problems as 
a child.

As such, the January 2005 and April 2007 VA examination 
reports, as well as the February 2007 VA outpatient record 
and the lay statement from the Veteran's brother, are new, in 
that they were not of record at the time of the prior, final 
denial in June 2002.  Also, the Board finds that the new 
evidence of record is material as to the issue on appeal, in 
that by itself or when considered with previous evidence of 
record, the additional evidence suggests a possible nexus 
between any current surgical residuals of cholesteatoma, 
right ear, and the Veteran's period of active service.  
Furthermore, this evidence, when considered with the evidence 
already associated with the claims folder and the other more 
recent evidence, raises a reasonable possibility of 
substantiating the claim.  See also September 2009 Written 
Brief Presentation.  Therefore, with regard for the Veteran's 
claim for entitlement to service connection for surgical 
residuals of cholesteatoma, right ear, new and material 
evidence has been received since the RO's June 2002 decision, 
and the Veteran's claim is reopened.  See 38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156 (2009).

III.  Increased Rating

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2009).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2009). 

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The Court has 
also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant 
temporal focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Id.  The Board has 
considered whether staged ratings are for consideration in 
this case; however, the evidence of record does not establish 
distinct time periods where the Veteran's service-connected 
disability resulted in symptoms that would warrant different 
ratings over the appellate period.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2009).  

With respect to the Veteran's service-connected sensorineural 
hearing loss, the Rating Schedule provides a table for rating 
purposes to determine a Roman numeral designation (I through 
XI) for hearing impairment, established by a State-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz (divided by four).  See 38 C.F.R. Part 
4; see also 38 C.F.R. § 4.85, Table VI (2009).  Table VII is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each 
ear.  See 38 C.F.R. § 4.85, Table VII (2009).  The horizontal 
row represents the ear having the poorer hearing, and the 
vertical column represents the ear having the better hearing.  
See Id.  

Notwithstanding the above, regulations codified at 38 C.F.R. 
§ 4.86 provide for two provisions for evaluating veterans 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under section 4.85, due to the 
fact that the speech discrimination test may not reflect the 
severity of impairment of communicative functioning which 
these veterans' experience.  Under 38 C.F.R. § 4.86(a), when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, VA will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  Also, when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz, VA will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  See 38 C.F.R. § 4.86(b) (2009).  However, based on 
the audiometric findings described below, neither of these 
provisions apply to the Veteran's situation. 

A September 2004 audiogram revealed puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50
75
75
LEFT
15
15
20
55
70

The puretone threshold average was 53 in the Veteran's right 
ear, and 35 in the left.  

The Veteran was afforded a VA examination for compensation 
purposes in December 2004.  Following an audiological 
evaluation, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
55
85
85
LEFT
20
20
25
55
60

The puretone threshold average was 60 in the Veteran's right 
ear, and 36 in the left.  Speech audiometry revealed speech 
recognition ability of 72 percent in the right ear, and 88 in 
the left.  

A January 2006 audiogram revealed puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
50
70
75
LEFT
15
15
20
55
70

The puretone threshold average was 51 in the Veteran's right 
ear, and 35 in the left.  

The Veteran was afforded an additional VA examination in 
March 2006.  Following an audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
65
105
90
LEFT
20
25
25
60
65

The puretone threshold average was 78 in the Veteran's right 
ear, and 39 in the left.  Speech audiometry revealed speech 
recognition ability of 68 percent in the right ear, and 84 in 
the left.  

Under the applicable schedular criteria and with application 
of 38 C.F.R. § 4.86(a), the findings above represent Level VI 
in the right ear hearing under Table VI, and Level II in the 
left.  When combined on Table VII, the Level II designation 
of the left ear and the Level VI designation of the right ear 
result in a disability rating of 10 percent.  Therefore, 
these findings warrant a non-compensable rating for hearing 
loss, right ear.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2009).  

It is important to note that the results of the above 
audiometric testing do not signify the absence of a 
significant disability associated with the Veteran's hearing 
loss.  However, the degree to which this disability affects 
the average impairment of earnings, according to the Rating 
Schedule, results in a 10 percent disability rating.  See 
Id.; 38 U.S.C.A. § 1155 (2008).  Disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  As such, an 
evaluation in excess of 10 percent for the Veteran's service-
connected hearing loss is not warranted.

Further, a review of the record reveals that the RO declined 
to refer the evaluation of the Veteran's disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  

There is a three-step analysis for determining whether an 
extraschedular evaluation is appropriate. See Thun v. Peake, 
22 Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  See Id.  If the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis.  The rating criteria are not 
inadequate.  Higher ratings are available for hearing loss, 
but the Veteran simply does not meet those criteria.  

Further, none of the evidence reflects that the Veteran's 
hearing loss affects his daily life in an unusual or 
exceptional way.  Cf Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  The Board finds that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).  Therefore, the Board finds no basis for further 
action on this question.  

In light of the foregoing, the Board finds that a higher 
rating is not warranted on any basis for this disability.  In 
determining whether higher ratings are warranted for service-
connected disability, VA must determine whether the evidence 
supports the Veteran's claim or is in relative equipoise, 
with the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107(a); Gilbert.  In 
this case, the preponderance of the evidence is against a 
rating in excess of 10 percent for bilateral sensorineural 
hearing loss.  Accordingly, the Veteran's claim must be 
denied.

IV. Earlier Effective Date

The Veteran and his representative have argued, in substance, 
that the effective date for the grants of service connection 
for bilateral hearing loss and tinnitus should date back to 
July 28, 1981, and June 6, 2001, respectively, the dates his 
original claims for service connection were received.  

Generally, the effective date for an award of compensation 
based on a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(r) (2008).  In this case, the Veteran filed a claim 
to reopen his previously-denied claims, and they were granted 
by a rating decision dated March 17, 2005, and an effective 
date of July 8, 2003 (date claim to reopen was received) was 
assigned.

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2008).  
Any communication or action that demonstrates an intent to 
apply for an identified benefit may be considered an informal 
claim.  See 38 C.F.R. § 3.155(a) (2008).

In this regard, the law is clear that no benefit may be paid 
before a claim is made.  See 38 U.S.C.A. § 5101 (West 2002); 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) ("[38 
U.S.C.A. §] 5101 is a clause of general applicability and 
mandates that a claim must be filed in order for any type of 
benefits to . . . be paid under the laws administered by the 
Secretary.").  The mere presence of medical evidence does 
not establish intent on the part of the Veteran to seek 
service connection for a disability.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 
382 (1999).  Likewise, the mere presence of a disability does 
not establish intent on the part of the Veteran to seek 
service connection for that condition.  See KL v. Brown, 5 
Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 
35 (1995).

With the above laws and regulations in mind, the Veteran 
originally filed claims for entitlement to service connection 
for right hearing loss on July 28, 1981.  Service connection 
for right ear hearing loss was denied by rating decision in 
August 1981.  There was no appeal of this decision.  In an 
August 1984 rating decision, service connection for right ear 
cholesteatoma as well as right ear hearing loss and otitis 
media was denied.  Service connection for left ear hearing 
loss was denied by rating decision dated in March 1985.  The 
Veteran appealed those decisions, and in a December 1985 
decision, the Board denied service connection for defective 
hearing of the right ear with otitis media and service 
connection for postoperative residuals of a cholesteatoma of 
the right ear; service connection for a chronic disorder of 
the left ear including defective hearing was denied by the 
Board in a September 1986 decision.  More recently, in a June 
2002 rating decision, the RO found that new and material 
evidence had not been received to reopen the claim for 
service connection for right ear hearing loss and surgical 
residuals of cholesteatoma, and service connection for 
tinnitus was denied because evidence had not been submitted 
to demonstrate an etiological nexus between hearing loss and 
his period of active service, and because tinnitus was not 
diagnosed until 1984, 22 years following separation.  The 
Veteran was notified of this most recent decision by letter 
dated in June 2002.  The law grants a period of one year from 
the date of the notice of the result of the initial 
determination for initiating an appeal by filing a notice of 
disagreement; otherwise, that determination becomes final and 
is not subject to the revision on the same factual basis in 
the absence of clear and unmistakable error (CUE).  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  A notice of 
disagreement was not received within the subsequent one-year 
period.  Therefore, the RO's June 2002 rating decision is 
final as to service connection for right ear hearing loss and 
tinnitus.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.1103.  Further, the September 1986 Board decision as to 
left ear hearing loss is final based on the evidence then of 
record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Absent an earlier unadjudicated claim to reopen and a showing 
of entitlement, the claim for an earlier effective date must 
be denied.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2008).

In this case, the record is devoid of any communication from 
the Veteran or his representative after the September 1986 
Board decision as to left ear hearing loss and with respect 
to the right ear hearing loss and tinnitus, prior to July 
2003 that has not been adjudicated or addressed by the RO.  
See, e.g. RO letters to the Veteran dated in July 1987, 
December 2000, and September 2001.  In such situations, the 
law is clear that no benefit may be paid before a claim is 
made.  See 38 U.S.C.A. § 5101 (2002).  The Board emphasizes 
that in cases involving new and material evidence, where 
evidence other than service department records is received 
within the relevant appeal period or prior to the issuance of 
the appellate decision, the effective date will be as though 
the former decision had not been rendered.  38 C.F.R. § 
3.400(q)(1)(i).  In cases where the evidence is received 
after the final disallowance, the effective date is the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  See Sears 
v. Principi, 16 Vet. App. 244, 248 (2002) ("the Court thus 
holds that the effective date statute, 38 U.S.C.A. § 5110(a), 
is clear on its face with respect to granting an effective 
date for the award of VA periodic monthly benefits no earlier 
than the date that the claim for reopening was filed.").  The 
Court held, in Sears that, "[t]he statutory framework simply 
does not allow for the Board to reach back to the date of the 
original claim as a possible effective date for an award of 
service-connected benefits that is predicated upon a reopened 
claim."  Sears v. Principi, 16 Vet. App. at 248.  Thus, to 
the extent that the Veteran is arguing that the effective 
date should go back to when he initially filed his claim for 
VA benefits, this type of argument has been considered and 
rejected by the Court in previous cases.  The Court held that 
the rule of finality regarding an original claim implies that 
the date of that claim is not to be a factor in determining 
an effective date if the claim is later reopened.  The Court 
held that the term "new claim," as it appears in 38 C.F.R. § 
3.400(q)(1)(ii), means a claim to reopen a previously and 
finally denied claim.  See Sears, supra; see also Livesay v. 
Principi, 15 Vet. App. 165, 172 (2001); Cook v. Principi, 258 
F.3d 1311, 1314 (Fed. Cir. 2001).  Since it is clear that the 
Veteran's request to reopen his claims for service connection 
for both hearing loss and tinnitus were not received until 
July 2003, an earlier date is not possible given the facts of 
this case.  Accordingly, since there is no evidence that 
shows an unadjudicated claim for service connection for 
either issue prior to July 2003, the Veteran's claim for 
earlier effective dates for hearing loss or tinnitus are 
denied.

As noted above, when all the evidence is assembled VA is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim in which case the claim is 
denied.  See Gilbert.  In the present case, the preponderance 
of the evidence in this case is against the Veteran's claims, 
and they must be denied.


ORDER

The application to reopen a claim of entitlement to service 
connection for entitlement to service connection for surgical 
residuals of cholesteatoma, right ear is granted.

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss is denied.

Entitlement to an effective date prior to July 8, 2003, for 
the award of service connection for bilateral hearing loss, 
is denied.

Entitlement to an effective date prior to July 8, 2003, for 
the award of service connection for tinnitus, is denied.






	(CONTINUED ON NEXT PAGE)

REMAND

Although the Board regrets any further delay in adjudicating 
the Veteran's claims, pursuant to the duty to assist, the 
issues of entitlement to service connection for residuals of 
the surgical removal of a cholesteatoma must be remanded for 
further development.

As noted above, a January 2005 VA examination report in which 
the examiner noted that the Veteran had a "conductive 
component," right side, which is due to his cholesteatoma 
surgery.  The examiner went on to state that, "Certainly, I 
think this sounds like it first may have developed in the 
service, though I do not have those particular service 
encounters detailed.  He certainly did have cholesteatoma 
diagnosed 20 years later."  Although an April 2007 VA 
examiner stated that there were no signs of recurrent 
cholesteatoma, it was noted that the Veteran was evaluated 
for bilateral ear issues during his period of active service, 
which included ruptured ear drums and fungal infections, 
bilaterally.  He further opined that the surgical removal of 
a cholesteatoma, in 1983, could have formed due to the 
chronic perforations and infections.  A VA outpatient report 
from February 2007 noted a longstanding history of treatment 
for chronic ear disease, with a history of cholesteatoma.  
The examiner noted the Veteran's 1983 surgery, and further 
reported that a recent examination possibly revealed low 
grade hydrops.  The Veteran described 3-4 attacks of vertigo 
per day, without nausea, a drop in hearing, or tinnitus.

Not only does the evidence of record conflict regarding the 
etiology of the Veteran's right ear cholesteatoma, the Board 
is uncertain as to whether the Veteran currently suffers from 
surgical residuals of right ear cholesteatoma, or whether, if 
so, these residuals are manifested by symptoms wholly 
separate from hearing loss, tinnitus, or vertigo (all of 
which are currently service-connected).  The medical evidence 
of record is therefore insufficient for the Board to render a 
decision on this issue, as these considerations require 
further investigation by medical professionals, inasmuch as 
the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991).  The duty to assist includes 
obtaining medical records and examinations where indicated by 
the facts and circumstances of an individual case.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the appellant to develop the 
facts pertinent to the claim.  See Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).  Therefore, the Veteran's claim for 
entitlement to service connection for surgical residuals of 
cholesteatoma, right ear, must remanded for a VA examination.  
See 38 C.F.R. § 3.159(c)(4)(i) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should arrange for the Veteran 
to be scheduled for a VA examination to 
determine the nature and etiology of any 
currently residuals of right ear 
cholesteatoma surgery.  After examination 
and review of the claims folder, the 
examiner should address the following:

A.  Is it at least as likely as 
not that that the Veteran's right 
ear cholesteatoma, which required 
surgery in 1983, originated during 
active service, or is otherwise 
related to active service.  

B.  If it is determined that the 
Veteran's right ear cholesteatoma 
existed prior to the Veteran's 
period of active service, was the 
condition permanently aggravated 
beyond its normal course of 
progression as a result of active 
service.

C.  Describe in detail any current 
residuals of right ear 
cholesteatoma surgery, and 
specifically state as to whether 
any current residuals are 
manifested by symptoms other than 
vertigo, hearing loss, or 
tinnitus.

The claims file must be made available to 
the examiner and the examiner should 
indicate in his/her report whether or not 
the claims file was reviewed.  The 
examiner should specifically note a 
review of the Veteran's service treatment 
records and subsequent VA medical 
records, to include the January 2005 and 
April 2007 VA examination reports, as 
well as the February 2007 VA outpatient 
record and the lay statement from the 
Veteran's brother.  A rationale for any 
opinion expressed should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, the claim should be readjudicated.  
If the claim remains denied, a supplemental 
statement of the case should be provided to 
the Veteran and his representative.  After 
the Veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


